Title: From George Washington to John Page, 23 July 1794
From: Washington, George
To: Page, John


               
                  Dear Sir,
                  Philadelphia July 23. 1794.
               
               Not knowing how, with certainty, to get the enclosed letter safely to its address, I have taken the liberty of putting it under cover to you, as the Gentlemen lives, I am told, in the County you do.
               
               I hope you have recovered your health perfectly, & that Mrs Page & your family are well.  With very great esteem & regard I am—Dear Sir Your Obedt Hble Servt
               
                  Go: Washington
               
            